




F5 NETWORKS, INC.
2014 INCENTIVE PLAN
1. PURPOSES.
(a) Eligible Award Recipients. The persons eligible to receive Awards are the
Employees, Directors and Consultants of the Company and its Affiliates.
(b) Available Awards. The purpose of the Plan is to provide a means by which
eligible recipients of Awards may be given an opportunity to benefit from
increases in value of the Common Stock or from Company performance through the
granting of Awards.
(c) General Purpose. The Company, by means of the Plan, seeks to retain the
services of the group of persons eligible to receive Awards, to secure and
retain the services of new members of this group and to provide incentives for
such persons to exert maximum efforts for the success of the Company and its
Affiliates.
2. DEFINITIONS.
(a) “Affiliate” means any parent corporation or subsidiary corporation of the
Company, whether now or hereafter existing, as those terms are defined in
Sections 424(e) and (f), respectively, of the Code.
(b) “Applicable Laws” means the legal requirements relating to the
administration of equity compensation plans, including under applicable U.S.
state corporate laws, U.S. federal and applicable state securities laws, other
U.S. federal and state laws, the Code, any stock exchange rules or regulations
and the applicable laws, rules and regulations of any other country or
jurisdiction where Awards are granted under the Plan, as such laws, rules,
regulations and requirements shall be in place from time to time.
(c) “Award” means any right granted under the Plan, including an Option, Stock
Award, Stock Unit, Stock Appreciation Right, Performance Share, Performance
Unit, cash-based award or other incentive payable in cash or in Shares as may be
designated by the Committee from time to time.
(d) “Award Agreement” means a written agreement between the Company and a holder
of an Award evidencing the terms and conditions of an individual Award grant.
Each Award Agreement shall be subject to the terms and conditions of the Plan.
(e) “Board” means the Board of Directors of the Company.
(f) “Code” means the Internal Revenue Code of 1986, as amended.
(g) “Committee” means a committee appointed by the Board in accordance with
subsection 3(c).
(h) “Common Stock” means the common stock of the Company.
(i) “Company” means F5 Networks, Inc., a Washington corporation.
(j) “Consultant” means any person, including an advisor, (i) who is engaged by
the Company or an Affiliate to render services other than as an Employee or as a
Director or (ii) who is a member of the Board of Directors of an Affiliate.
(k) “Continuous Service” means that the Participant’s service with the Company
or an Affiliate, whether as an Employee, Director or Consultant, is not
interrupted or terminated. The Participant’s Continuous Service shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or an Affiliate as an Employee,
Consultant or Director or a change in the entity among the Company or an
Affiliate for which the Participant renders such service, provided that there is
no interruption or termination of the Participant’s Continuous Service. For
example, a change in status from an Employee of the Company to a Consultant of
an Affiliate or a Director of the Company will not constitute an interruption of
Continuous Service. Subject to Section 14(b), the Board or the chief executive
officer of the Company, in that party’s sole discretion, may determine whether
Continuous Service shall be considered interrupted in the case of any leave of
absence approved by that party, including sick leave, military leave or any
other personal leave.

1

--------------------------------------------------------------------------------




(l) “Covered Employee” means the chief executive officer and the three (3) other
highest compensated officers of the Company (other than the chief executive
officer and chief financial officer) for whom total compensation is required to
be reported to shareholders under the Exchange Act, as determined for purposes
of Section 162(m) of the Code.
(m) “Director” means a member of the Board of Directors of the Company.
(n) “Disability” means the permanent and total disability of a person within the
meaning of Section 22(e)(3) of the Code.
(o) “Employee” means any person employed by the Company or an Affiliate. Subject
to the Applicable Laws, the determination of whether an individual (including a
leased and temporary employees) is an Employee hereunder shall be made by the
Board (or its Committee), in its sole discretion. Mere service as a Director or
payment of a director’s fee by the Company or an Affiliate shall not be
sufficient to constitute “employment” by the Company or an Affiliate.
(p) “Exchange Act” means the Securities Exchange Act of 1934, as amended.
(q) “Fair Market Value” means, as of any date, the value of the Common Stock
determined as follows:
(i) If the Common Stock is listed on any established stock exchange, the Fair
Market Value of a Share shall be the closing sales price for such stock (or the
closing bid, if no sales were reported) as quoted on such exchange or market (or
such other exchange or market with the greatest volume of trading in the Common
Stock) on the day of determination or, if the day of determination is not a
market trading day, then on the last market trading day prior to the day of
determination, as reported in such source or sources as the Board deems
reliable, or
(ii) In the absence of such markets for the Common Stock, the Fair Market Value
shall be determined in good faith by the Board.
(r) “Independent Director” means a Director who qualifies as an “independent”
director under applicable Nasdaq rules (or the rules of any exchange on which
the Common Stock is then listed or approved for listing).
(s) “Non-Employee Director” means a Director of the Company who either (i) is
not a current Employee or Officer of the Company or its parent or a subsidiary,
does not receive compensation (directly or indirectly) from the Company or its
parent or a subsidiary for services rendered as a consultant or in any capacity
other than as a Director (except for an amount as to which disclosure would not
be required under Item 404(a) of Regulation S-K promulgated pursuant to the
Securities Act (“Regulation S-K”)) and does not possess an interest in any other
transaction as to which disclosure would be required under Item 404(a) of
Regulation
S-K; or (ii) is otherwise considered a “non-employee director” for purposes of
Rule 16b-3.
(t) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.
(u) “Option” means a nonstatutory stock option (meaning, an option not intended
to qualify as an incentive stock option under Code Section 422) granted pursuant
to the Plan.
(v) “Outside Director” means a Director of the Company who either (i) is not a
current Employee of the Company or an “affiliated corporation” (within the
meaning of Treasury Regulations promulgated under Section 162(m) of the Code),
is not a former Employee of the Company or an “affiliated corporation” receiving
compensation for prior services (other than benefits under a tax qualified
pension plan), was not an officer of the Company or an “affiliated corporation”
at any time and is not currently receiving direct or indirect remuneration from
the Company or an “affiliated corporation” for services in any capacity other
than as a Director or (ii) is otherwise considered an “outside director” for
purposes of Section 162(m) of the Code.
(w) “Participant” means a person to whom an Award is granted pursuant to the
Plan or, if applicable, such other person who holds an outstanding Award.
(x) “Plan” means this F5 Networks, Inc. 2014 Incentive Plan.

2

--------------------------------------------------------------------------------




(y) “Rule 16b-3” means Rule 16b-3 promulgated under the Exchange Act or any
successor to Rule 16b-3, as in effect from time to time.
(z) “Securities Act” means the Securities Act of 1933, as amended.
(aa) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 11 below.
(bb) “Stock Appreciation Right” means a right granted under Section 8 to receive
the excess of the Fair Market Value of a specified number of Shares over the
grant price.
(cc) “Stock Award” means an Award of Shares granted under Section 7 below, the
rights of ownership of which may or may not be subject to restrictions
prescribed by the Committee.
(dd) “Stock Unit” means an Award giving the right to receive Shares granted
under Section 7 below.
(ee) “Substitute Award” means an Award granted in connection with a transaction
in substitution, exchange, conversion, adjustment, assumption or replacement of
awards previously granted by an entity acquired by the Company or an Affiliate
or with which the Company or an Affiliate merges or otherwise combines.
3. ADMINISTRATION.
(a) Administration by Board. The Board shall administer the Plan unless and
until the Board delegates administration to a Committee or an administrator, as
provided in subsection 3(c).
(b) Powers of Board. The Board shall have the power, subject to, and within the
limitations of, the express provisions of the Plan:
(i) To determine from time to time which of the persons eligible under the Plan
shall be granted Awards; when and how each Award shall be granted; what type or
combination of types of Awards shall be granted; the provisions, terms and
conditions of each Award granted (which need not be identical as among
Participants or as among types of Awards), including, without limitation: the
time or times when a person shall be permitted to receive Shares or dollars
pursuant to an Award, the number of Shares (if any) or dollars (if any) with
respect to which an Award shall be granted to each such person, the exercise or
purchase price (if any) of an Award, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, any pro rata adjustment to vesting as a
result of a Participant’s transitioning from full- to part-time service (or vice
versa), and any other restriction (including forfeiture restriction), limitation
or term of any Award, based in each case on such factors as the Board, in its
sole discretion, shall determine; provided, however, that such provisions, terms
and conditions are not inconsistent with the terms of the Plan.
(ii) In order to fulfill the purposes of the Plan and without amending the Plan,
to modify grants of Awards to Participants who are foreign nationals or employed
outside of the United States in order to recognize differences in local law, tax
policies or customs.
 
(iii) To construe and interpret the Plan and Awards granted under it, and to
establish, amend and revoke rules and regulations for its administration. The
Board, in the exercise of this power, may correct any defect, omission or
inconsistency in the Plan or in any Award Agreement, in a manner and to the
extent it shall deem necessary or expedient to make the Plan fully effective.
(iv) To amend the Plan or an Award as provided in Section 16.
(v) Generally, to exercise such powers and to perform such acts as the Board
deems necessary or expedient to promote the best interests of the Company which
are not in conflict with the provisions of the Plan.
(c) Delegation to Committee. The Board may delegate administration of the Plan
to a Committee or Committees of one or more members of the Board, and the term
“Committee” shall apply to any person or persons to whom such authority has been
delegated. In the discretion of the Board, the Committee may consist solely of
two or more Outside Directors, in accordance with Section 162(m) of the Code,
and/or solely of two or more Non-Employee Directors, in accordance with Rule
16b-3, and/or solely of two or more Independent Directors under applicable
Nasdaq (or other exchange) rules. The Board or the Committee may further
delegate its authority and responsibilities under the Plan to an Officer.
However, if administration is delegated to an Officer, such Officer may grant
Awards only within guidelines established by the Board or the Committee, and

3

--------------------------------------------------------------------------------




only the Board or the Committee may make an Award to an Officer or Director. If
administration is delegated to a Committee, the Committee shall have, in
connection with the administration of the Plan, the powers theretofore possessed
by the Board, including the power to delegate to a subcommittee any of the
administrative powers the Committee is authorized to exercise (and references in
this Plan to the Board shall thereafter be to the Committee or subcommittee, or
an Officer to whom authority has been delegated), subject, however, to such
resolutions, not inconsistent with the provisions of the Plan, as may be adopted
from time to time by the Board. The Board may abolish the Committee at any time
and revest in the Board the administration of the Plan, and unless otherwise
specified by the Board shall retain any authority granted to a committee or
individual hereunder unto itself.
4. SHARES SUBJECT TO THE PLAN.
(a) Share Reserve. Subject to the provisions of Section 15 relating to
adjustments upon changes in stock, the stock that may be issued pursuant to
Awards, shall not exceed in the aggregate Seventeen Million Six Hundred Thirty
Thousand (17,630,000) Shares of Common Stock. Substitute Awards may be granted
under the Plan and such Substitute Awards shall not reduce the aggregate number
of Shares available for Awards under the Plan.
(b) Section 162(m) Limitation on Share Numbers. No Employee shall be eligible to
be granted Awards covering more than Two Million (2,000,000) Shares during any
fiscal year of the Company.
(c) Reversion of Shares to the Share Reserve. If any Award shall for any reason
expire or otherwise terminate, in whole or in part, without having been
exercised or settled in full, the Shares not acquired under such Award shall
revert to and again become available for issuance under the Plan. Further, if
any previously-issued Shares are forfeited under the terms and conditions of the
Award, then any Shares so forfeited shall revert to and again become available
for issuance under the Plan. The provisions of this Section 4(c) are qualified
by Section 4(a) such that the total number of Shares issued and outstanding
under the Plan at any time may not exceed the number set forth in Section 4(a)
(as adjusted under Section 15).
(d) Source of Shares. The stock subject to the Plan may be unissued Shares or
reacquired Shares, bought on the market or otherwise.
5. ELIGIBILITY.
Awards may be granted to Employees, Directors and Consultants.
 
6. OPTION PROVISIONS.
Each Option shall be in such form and shall contain such terms and conditions as
the Board shall deem appropriate. The provisions of separate Options need not be
identical, but each Option shall include (through incorporation of provisions
hereof by reference in the Option or otherwise) the substance of each of the
following provisions:
(a) Term. No Option shall be exercisable after the expiration of ten (10) years
from the date it was granted.
(b) Exercise Price of an Option. The exercise price of each Option shall be at
least equal to the Fair Market Value of the stock subject to the Option on the
date the Option is granted. Notwithstanding the foregoing, an Option may be
granted as a Substitute Award with an exercise price lower than that set forth
in the preceding sentence if such Option is granted pursuant to an assumption or
substitution for another option in a manner satisfying the provisions of
Section 424(a) of the Code.
(c) Consideration. The purchase price of stock acquired pursuant to an Option
shall be paid, to the extent permitted by applicable statutes and regulations,
either (i) in cash, check or wire transfer at the time the Option is exercised
or (ii) at the discretion of the Board at the time of the grant of the Option or
subsequently by (1) by delivery to the Company of other Shares that have a Fair
Market Value on the date of surrender equal to the aggregate exercise price of
the Shares as to which the Option is exercised, (2) if, as of the date of
exercise of an Option the Company then is permitting Employees to engage in a
“same-day sale” cashless brokered exercise program involving one or more
brokers, through such a program that complies with the Applicable Laws
(including without limitation the requirements of Regulation T and other
applicable regulations promulgated by the Federal Reserve Board) and that
ensures prompt delivery to the Company of the amount required to pay the
exercise price and any applicable withholding taxes, (3) in any other form of
legal consideration that may be acceptable to the Board, or (4) any combination
of the foregoing methods. In making its determination as to the type of
consideration to accept, the Board shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company and the Board
may, in its sole discretion, refuse to accept a particular form of consideration
at the time of any Option exercise.

4

--------------------------------------------------------------------------------




(d) Transferability of an Option. The Option shall not be transferable except by
will or by the laws of descent and distribution and shall be exercisable during
the lifetime of the Participant only by the Participant.
(e) Vesting. The total number of Shares of Common Stock subject to an Option
may, but need not, vest and therefore become exercisable in periodic
installments which may, but need not, be equal. The Option may be subject to
such other terms and conditions on the time or times when it may be exercised
(which may be based on performance or other criteria) as the Board may deem
appropriate. The vesting provisions of individual Options may vary. The
provisions of this subsection 6(e) are subject to any Option provisions
governing the minimum number of Shares as to which an Option may be exercised.
(f) Termination of Continuous Service. In the event a Participant’s Continuous
Service terminates (other than upon the Participant’s death or Disability), the
Participant may exercise his or her Option (to the extent that the Participant
was vested in the Option Shares and entitled to exercise such Option as of the
date of termination) but only within such period of time ending on the earlier
of (i) the date three (3) months following the termination of the Participant’s
Continuous Service (or such longer or shorter period specified in the Option
Agreement), or (ii) the expiration of the term of the Option as set forth in the
Option Agreement. If, after termination, the Participant does not exercise his
or her Option within the time specified in the Option Agreement, the Option
shall terminate.
(g) Extension of Termination Date. Following the termination of the
Participant’s Continuous Service (other than upon the Participant’s death or
Disability), if the Participant would be prohibited at any time solely because
the issuance of Shares would violate the registration requirements under the
Securities Act or violate any prohibition on trading on the basis of possession
of material nonpublic information involving the Company and its business, then
the Option shall terminate on the earlier of (i) the expiration of the term of
the Option set forth in subsection 6(a), or (ii) the expiration of a period of
three (3) months after the termination of the Participant’s Continuous Service
during which the exercise of the Option would not be in violation of such
requirements.
(h) Disability of Participant. In the event a Participant’s Continuous Service
terminates as a result of the Participant’s Disability, the Participant may
exercise his or her Option (to the extent that the Participant was vested in the
Option Shares and entitled to exercise the Option as of the date of
termination), but only within such period of time ending on the earlier of
(i) the date twelve (12) months following such termination (or such longer or
shorter period specified in the Option Agreement) or (ii) the expiration of the
term of the Option as set forth in the Option Agreement. If, after termination,
the Participant does not exercise his or her Option within the time specified
herein, the Option shall terminate.
(i) Death of Participant. In the event (i) a Participant’s Continuous Service
terminates as a result of the Participant’s death or (ii) the Participant dies
within the period (if any) specified in the Option Agreement after the
termination of the Participant’s Continuous Service for a reason other than
death, then the Option may be exercised (to the extent the Participant was
vested in the Option Shares and entitled to exercise the Option as of the date
of death) by the Participant’s estate, by a person who acquired the right to
exercise the Option by bequest or inheritance or by a person designated to
exercise the Option upon the Participant’s death pursuant to subsection 6(d),
but only within the period ending on the earlier of (1) the date eighteen
(18) months following the date of death (or such longer or shorter period
specified in the Option Agreement) or (2) the expiration of the term of such
Option as set forth in the Option Agreement. If, after death, the Option is not
exercised within the time specified herein, the Option shall terminate.
(j) Exercise Generally. Options shall be considered exercised when the Company
(or its authorized agent) receives (i) written or electronic notice from the
person entitled to exercise the Option of intent to exercise a specific number
of Shares, (ii) full payment or appropriate provision for payment in a form and
method acceptable to the Board or Committee, for the Shares being exercised, and
(iii) if applicable, payment or appropriate provision for payment of any
withholding taxes due on exercise. An Option may not be exercised for a fraction
of a Share. The Option may, at the discretion of the Board or Committee, include
a provision whereby the Participant may elect to exercise the Option as to
Shares that are not yet vested. Unvested Shares exercised in such manner may be
subject to a Company repurchase right under Section 14(h) or such other
restrictions or conditions as the Board or Committee may determine.
(k) Administrator Discretion. Notwithstanding the provisions of this Section 6,
the Board or the Committee shall have complete discretion exercisable at any
time to (i) extend the period of time for which an Option is to remain
exercisable, following the Participant’s termination of Continuous Service, but
in no event beyond the expiration date for the Option, and (ii) permit the
Option to be exercised, during the applicable post-termination exercise period,
not only with respect to the number of Shares that were vested on the date of
termination, but also with respect to additional Shares on such terms and
conditions as the Board or Committee may determine.

5

--------------------------------------------------------------------------------




7. PROVISIONS OF STOCK AWARDS AND STOCK UNITS.
Each Award Agreement reflecting the issuance of a Stock Award or Stock Unit
shall be in such form and shall contain such terms and conditions as the Board
shall deem appropriate. The terms and conditions of such agreements may change
from time to time, and the terms and conditions of separate agreements need not
be identical, but each such agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:
(a) Consideration. A Stock Award or Stock Unit may be awarded in consideration
for such property or services as is permitted under Applicable Law, including
for past services actually rendered to the Company or an Affiliate for its
benefit.
 
(b) Vesting; Restrictions. Shares of Common Stock awarded under the Award
Agreement reflecting a Stock Award or Stock Unit award may, but need not, be
subject to a Share repurchase option, forfeiture restriction or other conditions
in favor of the Company in accordance with a vesting or lapse schedule to be
determined by the Board.
(c) Termination of Participant’s Continuous Service. In the event a
Participant’s Continuous Service terminates, the Company may reacquire any or
all of the Shares of Common Stock held by the Participant which have not vested
or which are otherwise subject to forfeiture or other conditions as of the date
of termination under the terms of the agreement.
(d) Transferability. Rights to acquire Shares of Common Stock under a Stock
Award or Stock Unit agreement shall not be transferable except by will or by the
laws of descent and distribution, and Shares of Common Stock issued upon vesting
of a Stock Award or Stock Unit shall be issuable during the lifetime of the
Participant only to the Participant.
8. STOCK APPRECIATION RIGHTS.
Each Award Agreement reflecting the issuance of a Stock Appreciation Right shall
be in such form and shall contain such terms and conditions as the Board shall
deem appropriate. The terms and conditions of such agreements may change from
time to time, and the terms and conditions of separate agreements need not be
identical, but each such agreement shall include (through incorporation of
provisions hereof by reference in the agreement or otherwise) the substance of
each of the following provisions:
(a) Grant Price. A Stock Appreciation Right may be granted in tandem with an
Option or alone (“freestanding”). The grant price of a tandem Stock Appreciation
Right shall be equal to the exercise price of the related Option. The grant
price of a freestanding Stock Appreciation Right shall be established in
accordance with procedures for Options set forth in Section 7.
(b) Term. A Stock Appreciation Right may be exercised upon such terms and
conditions and for the term as the Committee determines in its sole discretion;
provided, however, that, subject to earlier termination in accordance with the
terms of the Plan and the Award Agreement evidencing the Stock Appreciation
Right, the maximum term of a freestanding Stock Appreciation Right shall be ten
years, and in the case of a tandem Stock Appreciation Right, (a) the term shall
not exceed the term of the related Option and (b) the tandem Stock Appreciation
Right may be exercised for all or part of the Shares subject to the related
Option upon the surrender of the right to exercise the equivalent portion of the
related Option, except that the tandem Stock Appreciation Right may be exercised
only with respect to the shares for which its related Option is then
exercisable.
(c) Payment. Upon the exercise of a Stock Appreciation Right, a Participant
shall be entitled to receive payment in an amount determined by multiplying:
(a) the difference between the Fair Market Value of the Common Stock on the date
of exercise over the grant price of the Stock Appreciation Right by (b) the
number of shares with respect to which the Stock Appreciation Right is
exercised. At the discretion of the Committee as set forth in the instrument
evidencing the Award, the payment upon exercise of an Stock Appreciation Right
may be in cash, in shares, in some combination thereof or in any other manner
approved by the Committee in its sole discretion.
9. PERFORMANCE AWARDS.
(a) Performance Shares. The Committee may grant Awards of Performance Shares,
designate the Participants to whom Performance Shares are to be awarded and
determine the number of Performance Shares and the terms and conditions of each
such Award. Performance Shares shall consist of a unit valued by reference to a
designated number of Shares, the value of which may be paid to the Participant
by delivery of Shares or, if set forth in the instrument evidencing the Award,
of such property as the Committee shall determine, including, without
limitation, cash, Shares, other property, or any combination thereof, upon the
attainment of performance goals, as established by the Committee, and other
terms and conditions specified

6

--------------------------------------------------------------------------------




by the Committee. Subject to Section 11, the amount to be paid under an Award of
Performance Shares may be adjusted on the basis of such further consideration as
the Committee shall determine in its sole discretion.
(b) Performance Units. The Committee may grant Awards of Performance Units,
designate the Participants to whom Performance Units are to be awarded and
determine the number of Performance Units and the terms and conditions of each
such Award. Performance Units shall consist of a unit valued by reference to a
designated amount of property other than shares of Common Stock, which value may
be paid to the Participant by delivery of such property as the Committee shall
determine, including, without limitation, cash, Shares, other property, or any
combination thereof, upon the attainment of performance goals, as established by
the Committee, and other terms and conditions specified by the Committee.
Subject to Section 11, the amount to be paid under an Award of Performance Units
may be adjusted on the basis of such further consideration as the Committee
shall determine in its sole discretion.
10. OTHER STOCK OR CASH-BASED AWARDS.
Subject to the terms of the Plan and such other terms and conditions as the
Committee deems appropriate, the Committee may grant other incentives payable in
cash or in Shares under the Plan.
11. CODE SECTION 162(m) PROVISIONS.
Notwithstanding any other provision of the Plan to the contrary, if the
Committee determines, at the time Awards are granted to a Participant who is, or
may be as of the end of the tax year in which the Company would claim a tax
deduction in connection with such Award, a Covered Employee, then the Committee
may provide that this Section 11 is applicable to such Award.
(a) Performance Criteria. If an Award is subject to this Section 11, then the
lapsing of restrictions thereon and the distribution of cash, Shares or other
property pursuant thereto, as applicable, shall be subject to the achievement of
one or more objective performance goals established by the Committee, which
shall be based on the attainment of specified levels of one of or any
combination of the following “performance criteria” either individually,
alternatively or in combination, applied to either the Company as a whole or to
a business unit or Affiliate, either individually, alternatively or in any
combination, and measured either annually, cumulatively over a period of years,
or other period as determined by the Committee, on an absolute basis or relative
to a pre-established target, to previous years’ results or to a designated
comparison group, in each case as specified by the Committee, with such
adjustments determined appropriate by the Committee to the extent consistent
with Section 162(m) of the Code including, without limitation, to reflect
extraordinary, unusual or infrequently occurring events, transactions or other
items; acquired, discontinued or disposed operations; effects of changes in
accounting principles, tax or other laws or requirements; regulatory capital
requirements; or similar events or circumstances: revenue; earnings before all
or any of interest expense, taxes, depreciation and amortization; cash flows
(including, but not limited to, operating cash flow, free cash flow or cash flow
return on capital); working capital; earnings per share; net worth; operating
income (including or excluding depreciation, amortization, extraordinary items,
restructuring charges or other expenses); sales (net, gross or growth measured
by product line, territory, customers or other category); market share;
operating margins; profits; profit margins; peer group performance; return on
equity; stock price appreciation; total shareholder return; industry indices;
costs; cost control; capital expenditures; strategic initiatives; market share;
net income; achievement of balance sheet or income statement objectives; or
customer satisfaction, employee satisfaction, services performance, cash
management or asset management metrics; or profitability of an identifiable
business unit or product (together, the “Performance Criteria”).
The Committee, to the extent consistent with “performance-based compensation”
within the meaning of Section 162(m)(4)(C) of the Code, may provide that any
evaluation of performance may include or exclude any of the following events
that occurs during a performance period: (i) asset write-downs, (ii) litigation
or claim judgments or settlements, (iii) the effect of changes in tax laws,
accounting principles, or other laws or provisions affecting reported results,
(iv) any reorganization and restructuring programs, (v) extraordinary
nonrecurring items, (vi) acquisitions or divestitures, (vii) foreign exchange
gains and losses, and (viii) gains and losses on asset sales. To the extent such
inclusions or exclusions affect Awards to Covered Employees and to the extent
deemed appropriate by the Committee, they shall be prescribed in a form intended
to satisfy the requirements for “performance-based compensation” within the
meaning of Section 162(m)(4)(C) of the Code.
(b) Adjustment of Awards. Notwithstanding any provision of the Plan other than
Section 15, with respect to any Award that is subject to this Section 11, the
Committee may adjust downwards, but not upwards, the amount payable pursuant to
such Award, and the Committee may not waive the achievement of the applicable
performance goals except in the case of the death or disability of the Covered
Employee.

7

--------------------------------------------------------------------------------




(c) Limitations. Subject to adjustment from time to time as provided in
Section 15, no Covered Employee may be granted Awards other than Performance
Units subject to this Section 11 in any fiscal year period with respect to more
than 2,000,000 Shares for such Awards, and the maximum dollar value payable with
respect to Performance Units or other awards payable in cash subject to this
Section 11 granted to any Covered Employee in any one fiscal year is $5,000,000.
The Committee shall have the power to impose such other restrictions on Awards
subject to this Section 11 as it may deem necessary or appropriate including to
ensure that such Awards satisfy all requirements for “performance-based
compensation” within the meaning of Section 162(m)(4)(C) of the Code, or any
successor provision thereto.
12. COVENANTS OF THE COMPANY.
(a) Availability of Shares. During the terms of the Awards, the Company shall
keep available at all times the number of Shares of Common Stock required to
satisfy such Awards.
(b) Securities Law Compliance. If the Company does not obtain from any
regulatory commission or agency the authority which counsel for the Company
deems necessary for the lawful issuance and sale of stock under the Plan, the
Company shall be relieved from any liability for failure to issue and sell stock
upon exercise of such Awards unless and until such authority is obtained.
13. USE OF PROCEEDS FROM STOCK; UNFUNDED PLAN.
Proceeds from the sale of stock pursuant to Awards shall constitute general
funds of the Company. The Plan shall be unfunded. Although bookkeeping accounts
may be established with respect to Participants who are granted Awards
hereunder, any such accounts will be used merely as a bookkeeping convenience.
The Company shall not be required to segregate any asset which may at any time
be represented by Awards, nor shall this Plan be construed as providing for such
segregation, nor shall the Company nor any party authorized to administer the
Plan be deemed to be a trustee of stock or cash to be awarded under the Plan.
Any liability of the Company to any Participant with respect to an Award shall
be based solely upon any contractual obligations which may be created by the
Plan; no such obligation of the Company shall be deemed to be secured by any
pledge or other encumbrance on any property of the Company. Neither the Company
nor any party authorized to administer the Plan shall be required to give any
security or bond for the performance of any obligation which may be created by
this Plan.
14. GENERAL.
(a) Acceleration of Exercisability and Vesting. The Board shall have the power
to accelerate the time at which an Award may first be exercised or the time
during which an Award or any part thereof will vest, become exercisable or be
settled in accordance with the Plan, notwithstanding the provisions in the Award
stating the time at which it may first vest, be exercised or be settled.
 
(b) Leave of Absence. The Board (or any other party to whom such authority has
been delegated) shall have the discretion to determine whether and to what
extent the vesting of Awards shall be tolled during any unpaid leave of absence
consistent with law.
(c) Dividends and Dividend Equivalents. Participants may, if the Committee so
determines, be credited with dividends paid with respect to Shares underlying an
Award in a manner determined by the Committee in its sole discretion. The
Committee may apply any restrictions to the dividends or dividend equivalents
that the Committee deems appropriate. The Committee, in its sole discretion, may
determine the form of payment of dividends or dividend equivalents, including
cash, Shares, Stock Awards or Stock Units. No dividends or dividend equivalents
shall be paid to Participants with respect to unvested Awards until such Awards
vest but this sentence shall not prohibit the payment of dividends or dividend
equivalents attributable to the period while Awards were unvested to be paid
upon or after the vesting of the Award. Furthermore, the right to any dividends
or dividend equivalents declared and paid on the number of shares underlying an
Option or a Stock Appreciation Right may not be contingent, directly or
indirectly on the exercise of the Option or Stock Appreciation Right, and must
comply with or qualify for an exemption under Section 409A. The number of shares
of Common Stock available for issuance under the Plan shall not be reduced to
reflect any dividends or dividend equivalents that are reinvested into
additional shares of Common Stock or credited as additional shares of Common
Stock subject or paid with respect to an Award.
(d) Shareholder Rights. No Participant shall be deemed to be the holder of, or
to have any of the rights of a holder with respect to, any Shares subject to
such Award unless and until such Participant has satisfied all requirements for
exercise of the Award pursuant to its terms.

8

--------------------------------------------------------------------------------




(e) No Employment or other Service Rights. Nothing in the Plan or any instrument
executed or any Award granted pursuant thereto shall confer upon any Participant
or other holder of Awards any right to continue to serve the Company or an
Affiliate in the capacity in effect at the time the Award was granted or shall
affect the right of the Company or an Affiliate to terminate (i) the employment
of an Employee with or without notice and with or without cause, (ii) the
service of a Consultant pursuant to the terms of such Consultant’s agreement
with the Company or an Affiliate or (iii) the service of a Director pursuant to
the Bylaws of the Company or an Affiliate, and any applicable provisions of the
corporate law of the state in which the Company or the Affiliate is
incorporated, as the case may be.
(f) Investment Assurances. The Company may require a Participant, as a condition
of exercising or acquiring Shares under any Award, (i) to give written
assurances satisfactory to the Company as to the Participant’s knowledge and
experience in financial and business matters and/or to employ a purchaser
representative reasonably satisfactory to the Company who is knowledgeable and
experienced in financial and business matters and that he or she is capable of
evaluating, alone or together with the purchaser representative, the merits and
risks of exercising the Award; and (ii) to give written assurances satisfactory
to the Company stating that the Participant is acquiring the stock subject to
the Award for the Participant’s own account and not with any present intention
of selling or otherwise distributing the stock. The foregoing requirements, and
any assurances given pursuant to such requirements, shall be inoperative if the
issuance of the Shares upon the exercise or acquisition of stock under the Award
has been registered under a then currently effective registration statement
under the Securities Act; or as to any particular requirement, a determination
is made by counsel for the Company that such requirement need not be met in the
circumstances under the then applicable securities laws. The Company may, upon
advice of counsel to the Company, place legends on stock certificates issued
under the Plan as such counsel deems necessary or appropriate in order to comply
with applicable securities laws, including, but not limited to, legends
restricting the transfer of the stock.
(g) Withholding Obligations. To the extent provided by the terms of an Award
Agreement, the Participant may satisfy any federal, state or local tax
withholding obligation relating to the exercise or acquisition of Shares under
an Award by any of the following means (in addition to the Company’s right to
withhold from any compensation paid to the Participant by the Company) or by a
combination of such means: (i) tendering a cash payment; (ii) authorizing the
Company to withhold Shares from the Shares otherwise issuable to the Participant
as a result of the exercise or acquisition of stock under the Award;
(iii) authorizing the Company to withhold amounts from amounts otherwise
deliverable to the Participant as a result of Awards; or (iv) delivering to the
Company owned and unencumbered Shares.
(h) Stock Unit Repurchase Limitation. The terms of any repurchase option for a
Stock Unit or Share shall be specified in the Award and may be at the Fair
Market Value of the stock subject to the Award at the time of repurchase, at the
original price or on such terms and conditions as the Board may determine (and
as shall be reflected in the Award Agreement); provided however that this
Section 14(h) shall in no way limit the Company’s ability to adjust any Award as
provided under Section 15 below.
(i) No Repricing. In no event shall the Committee have the right, without
shareholder approval, to (i) lower the price of an Option or Stock Appreciation
Right after it is granted, except in connection with adjustments provided in
Section 15; (ii) take any other action that is treated as a repricing under
generally accepted accounting principles; or (iii) cancel an Option or Stock
Appreciation Right at a time when its exercise or grant price exceeds the fair
market value of the underlying Share, in exchange for cash or another Award,
unless the cancellation and exchange occurs in connection with a merger,
acquisition, spin-off or other similar corporate transaction; provided however
that this Section 14(i) shall in no way limit the Company’s ability to adjust
Awards as provided under Section 15 below.
(j) Interpretation of Plan and Awards. In the event that any provision of the
Plan or any Award granted under the Plan is declared to be illegal, invalid or
otherwise unenforceable by a court of competent jurisdiction, such provision
shall be reformed, if possible, to the extent necessary to render it legal,
valid and enforceable, or otherwise deleted, and the remainder of the terms of
the Plan and/or Award shall not be affected to the extent necessary to reform or
delete such illegal, invalid or unenforceable provision. All questions arising
under the Plan or under any Award shall be decided by the Board or the Committee
in its or their total and absolute discretion and such decisions shall be final
and binding on all parties.
(k) Electronic Communication. Any document required to be delivered under the
Plan, including under the Applicable Laws, may be delivered in writing or
electronically. Signature may also be electronic if permitted by the Board or
the Committee, and if permitted by Applicable Law.
(l) Escrow of Shares. To enforce any restriction applicable to Shares issued
under the Plan, the Board or the Committee may require a Participant or other
holder of such Shares to deposit the certificates representing such Shares, with
approved stock powers or other transfer instruments endorsed in blank, with the
Company or an agent of the Company until the

9

--------------------------------------------------------------------------------




restrictions have lapsed. Such certificates (or other notations representing the
Shares) may bear a legend or legends referencing the applicable restrictions.
(m) Participants in Non-US Jurisdictions. Without amending the Plan, the
Committee may grant Awards to Employees, Consultants or Directors who are not
U.S. citizens on such terms and conditions different from those specified in the
Plan as may, in the judgment of the Committee, be necessary or desirable to
foster and promote achievement of the purposes of the Plan and shall have the
authority to adopt such modifications, procedures, subplans and the like as may
be necessary or desirable to comply with provisions of the laws or regulations
of countries or jurisdictions other than the United States in which the Company
or any Affiliate may operate or have employees to ensure the viability of the
benefits from Awards granted to Participants employed or providing services in
such countries or jurisdictions, meet the requirements that permit the Plan to
operate in a qualified or tax-efficient manner, comply with applicable laws or
regulations outside the United States and meet the objectives of the Plan.
(n) Recoupment of Awards. All Awards (including Awards that have vested in
accordance with the Award Agreement) shall be subject to the terms and
conditions, if applicable, of any recoupment policy adopted by the Company from
time to time or recoupment requirement imposed under applicable laws, rules or
regulations or any applicable securities exchange listing standards.
 
15. ADJUSTMENTS UPON CHANGES IN STOCK.
(a) Capitalization Adjustments. If any change is made in the stock subject to
the Plan, or subject to any Award, without the receipt of consideration by the
Company (through merger, consolidation, reorganization, recapitalization,
reincorporation, stock dividend, dividend in property other than cash, stock
split, liquidating dividend, combination of shares, exchange of shares, change
in corporate structure or other transaction not involving the receipt of
consideration by the Company), the Plan will be appropriately adjusted in the
class(es) and maximum number of securities subject to the Plan pursuant to
subsection 4(a) and the maximum number of securities subject to award to any
person pursuant to subsection 4(b) or 11(c), and the outstanding Awards will be
appropriately adjusted in the class(es) and number of securities and price per
Share of stock subject to such outstanding Awards. The Board, the determination
of which shall be final, binding and conclusive, shall make such adjustments.
(The conversion of any convertible securities of the Company shall not be
treated as a transaction “without receipt of consideration” by the Company.)
(b) Change in Control - Dissolution or Liquidation. In the event of a
dissolution or liquidation of the Company, then such Awards shall be terminated
if not exercised (if applicable) prior to such event.
(c) Change in Control - Asset Sale, Merger, Consolidation or Reverse Merger or
Acquisition of Stock.
(i) In the event of (1) a sale of substantially all of the assets of the
Company, or (2) a merger or consolidation in which the Company is not the
surviving corporation, or (3) a reverse merger in which the Company is the
surviving corporation but the shares of Common Stock outstanding immediately
preceding the merger are converted by virtue of the merger into other property,
whether in the form of securities, cash or otherwise, or (4) the direct or
indirect acquisition (including by way of a tender or exchange offer) by any
person, or persons acting as a group, of beneficial ownership or a right to
acquire beneficial ownership of shares representing a majority of the voting
power of the then outstanding shares of capital stock of the Company, then any
surviving corporation or acquiring corporation shall assume any Awards
outstanding under the Plan or shall substitute similar awards (including with
respect to an Award to acquire the same consideration paid to the shareholders
in the transaction described in this subsection 15(c) for those outstanding
under the Plan).
(ii) For purposes of subsection 15(c) an Award shall be deemed assumed if,
following the change in control, the Award confers the right to purchase in
accordance with its terms and conditions, for each share of Common Stock subject
to the Award immediately prior to the change in control, the consideration
(whether stock, cash or other securities or property) to which a holder of a
share of Common Stock on the effective date of the change in control was
entitled.
(iii) Subject to the provisions of any Award Agreement, in the event any
surviving corporation or acquiring corporation refuses to assume such Awards or
to substitute similar awards for those outstanding under the Plan, then with
respect to Awards held by Participants whose Continuous Service has not
terminated, the vesting of 50% of such Awards (and, if applicable, the time
during which such Awards may be exercised or settled) shall be accelerated in
full, and the Awards shall terminate if not exercised or settled (if applicable)
at or prior to such event. With respect to any other Awards outstanding under
the Plan, such Awards shall terminate if not exercised (if applicable) prior to
such event.

10

--------------------------------------------------------------------------------




(iv) The Board shall at all times have the authority, in its sole discretion, to
provide for additional or different vesting, exercisability, settlement or
forfeiture conditions with respect to Awards than that reflected in this
Section 15(c), provided that its determinations in this regard shall be
reflected in the Award Agreement (including in amendments thereto) issued to the
affected Participant.
 
16. AMENDMENT OF THE PLAN AND AWARDS.
(a) Amendment of Plan. The Board at any time, and from time to time, may amend
the Plan. However, except as provided in Section 15 relating to adjustments upon
changes in stock, no amendment shall be effective unless approved by the
shareholders of the Company to the extent shareholder approval is necessary to
satisfy the requirements of Rule 16b-3 or any Nasdaq or securities exchange
listing requirements.
(b) Shareholder Approval. The Board may, in its sole discretion, submit any
other amendment to the Plan for shareholder approval, including, but not limited
to, amendments to the Plan intended to satisfy the requirements of
Section 162(m) of the Code and the regulations thereunder regarding the
exclusion of performance-based compensation from the limit on corporate
deductibility of compensation paid to certain executive officers.
(c) Contemplated Amendments. It is expressly contemplated that the Board may
amend the Plan in any respect the Board deems necessary or advisable to provide
eligible Employees with the maximum benefits provided or to be provided under
the provisions of the Code or any other Applicable Law.
(d) No Impairment of Rights. Rights under any Award granted before amendment of
the Plan shall not be materially impaired by any amendment of the Plan unless
(i) the Company requests the consent of the Participant and (ii) the Participant
consents in writing.
(e) Amendment of Awards. The Board at any time, and from time to time, may amend
the terms of any one or more Awards; provided, however, that the rights under
any Award shall not be materially impaired by any such amendment unless (i) the
Company requests the consent of the Participant and (ii) the Participant
consents in writing.
17. TERMINATION OR SUSPENSION OF THE PLAN.
(a) Plan Term. The Board may suspend or terminate the Plan at any time. Unless
sooner terminated, the Plan shall terminate on March 12, 2024. No Awards may be
granted under the Plan while the Plan is suspended or after it is terminated.
(b) No Impairment of Rights. Suspension or termination of the Plan shall not
materially impair rights and obligations under any Award granted while the Plan
is in effect except with the written consent of the Participant.
18. EFFECTIVE DATE OF PLAN.
The Plan was originally adopted by the Board on December 31, 2004 and originally
approved by shareholders on February 24, 2005 and subsequently amended by the
Board of Directors on January 8, 2007, January 23, 2007, August 5, 2007 and
January 7, 2009. On January 3, 2014 the Board of Directors approved an amendment
and restatement of the Plan which was subsequently approved by shareholders on
March 13, 2014. This amendment and restatement of the Plan has been approved by
the Board on January 5, 2015, but it will only become effective when it is
approved by the Company’s shareholders at the annual meeting of the Company’s
shareholders on March 12, 2015 or any adjournment thereof (the “2015 Annual
Meeting”)1. If this amendment and restatement is not approved by the affirmative
vote of the holders of a majority of the outstanding Shares of the Company
present, or represented by proxy, and entitled to vote thereon, at the 2015
Annual Meeting in accordance with the laws of the State of Washington and other
applicable requirements, this amendment and restatement shall be void and the
terms of the Plan prior to this amendment and restatement shall instead govern.


 
 
 1 The shareholders approved the amendment and restatement of the Plan at the
2015 Annual Meeting on March 12, 2015.


11

--------------------------------------------------------------------------------




19. COMPLIANCE WITH LAWS AND REGULATIONS.
The Plan and Awards granted under the Plan are intended to be exempt from the
requirements of Section 409A of the Code (“Section 409A”) to the maximum extent
possible, whether pursuant to the short-term deferral exception described in
Treasury Regulation Section 1.409A-1(b)(4), the exclusion applicable to stock
options, stock appreciation rights and certain other equity-based compensation
under Treasury Regulation Section 1.409A-1(b)(5), or otherwise. To the extent
Section 409A is applicable to the Plan or any Award granted under the Plan, it
is intended that the Plan and any Awards granted under the Plan comply with the
deferral, payout and other limitations and restrictions imposed under
Section 409A and be interpreted, operated and administered in a manner
consistent with such intentions. Without limiting the generality of the
foregoing, and notwithstanding any other provision of the Plan or any Award
granted under the Plan to the contrary, with respect to any payments and
benefits under the Plan or any Award granted under the Plan to which
Section 409A applies, all references in the Plan or any Award granted under the
Plan to the termination of the Participant’s employment or service are intended
to mean the Participant’s “separation from service,” within the meaning of
Section 409A(a)(2)(A)(i). In addition, if the Participant is a “specified
employee,” within the meaning of Section 409A, then to the extent necessary to
avoid subjecting the Participant to the imposition of any additional tax under
Section 409A, amounts that would otherwise be payable under the Plan or any
Award granted under the Plan during the six-month period immediately following
the Participant’s “separation from service,” within the meaning of
Section 409A(a)(2)(A)(i), shall not be paid to the Participant during such
period, but shall instead be accumulated and paid to the Participant (or, in the
event of the Participant’s death, the Participant’s estate) in a lump sum on the
first business day after the earlier of the date that is six months following
the Participant’s separation from service or the Participant’s death.
Notwithstanding any other provision of the Plan to the contrary, the Committee,
to the extent it deems necessary or advisable in its sole discretion, reserves
the right, but shall not be required, to unilaterally amend or modify the Plan
and any Award granted under the Plan so that the Award qualifies for exemption
from or complies with Section 409A; provided, however, that the Committee makes
no representations that Awards granted under the Plan shall be exempt from or
comply with Section 409A and makes no undertaking to preclude Section 409A from
applying to Awards granted under the Plan.
20. GOVERNING LAW.
All questions concerning the construction, validity and interpretation of this
Plan shall be governed by the law of the State of Washington, without regard to
such states conflict of laws rules. Participants irrevocably consent to the
jurisdiction and venue of the state and federal courts located in the State of
Washington.





12